DAVIS, Justice.
This suit originated in the County Court of Smith County and involves property devised by a will. Judgment of the County Court was signed and entered on August 10, 1955. A cash deposit in lieu of appeal bond was made by appellant on August 12, 1955. The original and amended pleadings, and the original judgment of the County Court were filed in the District Court on September 15, 1955. The record before us does not reveal that a transcript of the proceedings in the County Court was filed .in the District Court as required by Rule 330(a), V.A.T.R.C.P., or a certified copy of the County Court judgment as required by Rule 334, V.A.T.R.C.P. Neither the pleadings, -transcript or certified copy of the judgment of the County Court having been filed in the District Court within 30 days after the date of the judgment of the County Court, the District Court was without jurisdiction to try the case. Callahan v. Stover, Tex.Civ.App., 263 S.W.2d 630, error ref.; Richards v. National Bank of Commerce of Houston, Tex.Civ.App., 274 S.W.2d 761, error ref.; Buford v. Baldwin, Tex.Civ.App., 287 S.W.2d 301, no writ history; Jones v. Jones, Tex.Civ.App., 291 S.W.2d 425;
The judgment of the District •'Court is set aside and the case is remanded with instructions to dismiss the appeal from the County Court.